Title: To Alexander Hamilton from Robert Morris, 1 November 1797
From: Morris, Robert
To: Hamilton, Alexander



Hills [near Philadelphia] Novr. 1st. 1797
Dear Sir

I wrote to you some days ago, but have not yet heard in reply. I take the liberty to enclose herein a letter for Mr. Church and to ask your interference. If it is only his Money that he is Seeking I will get it for him, and I would fain hope that he does not wish to take advantage of my Necessities and obtain my property at less than its worth.
I am willing to Sell it at a fair price to him if he chooses, but if he really does not wish to have the Land, procure for me a little time and I will do him ample justice.
If he were pressed by Necessity I could not think hard of his pressure, but as that is not the case and I am willing to pay for indulgence I hope he will grant it, and you will oblige me by letting Mr Rd. Harison and myself know what to expect. I hope I am not imposing a disagreable task on you, but that you will do the needfull for a real Friend.
Your hble servt.

Robt Morris
Alexr. Hamilton Esqr

